Citation Nr: 1645383	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to October 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.     
 
The Veteran appeared and testified at a videocoference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A copy of the transcript of this hearing has been associated with the claims file.   

This matter was previously remanded by the Board in November 2013.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the November 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its November 2013 remand, the Board directed the RO to issue a Statement of the Case (SOC) as to the issues of entitlement to a disability rating in excess of 30 percent for service-connected hypertensive cardiovascular disease with cardiac arrhythmias and entitlement to an effective date earlier than September 28, 2007, for the grant of service connection for temporomandibular joint dysfunction (TMJD) with bone resorption.  In January 2015, the RO issued an SOC denying both claims.  A letter accompanying the SOC informed the Veteran that to perfect his appeal of these issues to the Board, he must file a substantive appeal within 60 days of the date of the letter.  The Veteran did not timely file a substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302(b).  Therefore, these issues are not before the Board at this time.

The Board also observes that its November 2013 decision noted the Veteran's July 2012 VA Form 9, which raised the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for an eye disorder as secondary to service-connected TMJD with bone resorption.  However, the issue had not yet been adjudicated in November 2013, thus it was referred to the RO for such purpose.  To date, this issue still has not been adjudicated by the RO, and the Board therefore continues to lack jurisdiction.  Accordingly, it is once again REFERRED to the AOJ for appropriate action.  
     
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no competent evidence of a current disability of the left shoulder.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. § 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in January 2014 satisfied the duty to notify provisions with respect to service connection, as it notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case, as the RO obtained the Veteran's service and post-service treatment records, as well as his adequately identified private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided VA medical examinations in September 2011 and March 2014 in connection with the claim on appeal.  The examiners reviewed the claims file and took detailed medical histories from the Veteran; performed examinations and conducted appropriate diagnostic testing; and provided written opinions articulating the reasoning for the medical conclusions reached.  Therefore, the Board finds that the September 2011 and March 2014 examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, this matter was previously remanded by the Board in November 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the November 2013 Board remand directed the RO to adjudicate the issue of entitlement to service connection for a left shoulder disorder and provide a Supplemental Statement of the Case (SSOC), if warranted.  Pursuant to the remand, the RO issued an SSOC in January 2015, which denied service connection for a left shoulder disorder.  Accordingly, the Board finds that VA at least substantially complied with the November 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided the opportunity to set forth his contentions during the April 2013 videoconference hearing before the undersigned VLJ.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2013 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under 38 C.F.R. § 3.103(c)(2), the Board finds that such error was harmless.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran is seeking service connection for a left shoulder disorder manifested by stiffness and pain.  He asserts that this condition was caused by activities performed during active duty, including strenuous exercises, carrying heavy loads, and being hit in the back by another service member.  The Veteran has also raised secondary service connection as a theory of entitlement, alleging that his left shoulder disorder is caused by or related to a service-connected disability, specifically cervical strain and/or TMJD with bone resorption.  At his April 2013 Board hearing, the Veteran testified that he primarily treats himself for his left shoulder symptoms through the use of holistic remedies.  

The Veteran's service treatment records are negative for any complaints of or treatment for his left shoulder.  On his July 1963 report of medical history for separation, the Veteran denied a history of bone, joint, or other deformity, or painful or "trick" shoulder.  On clinical evaluation, the Veteran's upper extremities were normal.

The Veteran was provided a VA shoulder examination in September 2011.  Although the Veteran was diagnosed with degenerative osteoarthritis of the right shoulder, a diagnosis was not provided for the left shoulder.  However, results of a September 2011 MRI showed that his left shoulder was unremarkable.  

On VA examination in March 2014, the Veteran was diagnosed with left shoulder joint pain, but an etiological opinion was not provided.  A VA medical opinion was obtained in July 2014.  Upon review of the Veteran's claims file, the examiner noted a diagnosis of left shoulder joint pain, but again did not provide an etiological opinion with respect to the Veteran's left shoulder.  

A supplemental VA medical opinion was obtained in September 2014.  The VA examiner cited the results of a March 10, 2014, MRI, which reflected "normal radiologic findings" for the Veteran's left shoulder.  The examiner, an orthosurgeon, noted that the March 2014 VA examiner's diagnosis of left shoulder joint pain "is not an acceptable diagnosis."  In addition, the September 2014 examiner opined that, in the absence of left shoulder arthritis, as evidenced by an unremarkable left shoulder MRI, and a specific, acceptable left shoulder diagnosis, there could be no causal link between the Veteran's left shoulder pain and any of his service-connected conditions.

In September 2010 and April 2011, the Veteran submitted medical opinions from his private dentist, Dr. J. V., who identified himself as a TMJD specialist.  Dr. J. V. stated that the Veteran's shoulder pains were "a direct consequence" of TMJD.  Dr. J. V.'s opinions cite extensively to literature regarding the effects of TMJD; however, the opinions do not explain why Dr. J. V. believes the medical literature supports a finding that the Veteran's shoulder pain is related to his service-connected TMJD.  In addition, Dr. J. V.'s opinions do not provide a diagnosis with regard to the Veteran's left shoulder condition, nor do they address whether any shoulder condition is proximately caused by or chronically aggravated by TMJD, as required for a finding of secondary service connection.  

Based on a thorough review of the record, the Board finds that service connection is not warranted as there is no competent evidence of a left shoulder disability.  The Board assigns great probative value to the September 2014 VA medical opinion as to whether the Veteran has a disability of the left shoulder.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  The examiner, an orthosurgeon with relevant medical expertise, noted the Veteran's reported symptoms, reviewed the results of diagnostic testing, and concluded that there was not an acceptable left shoulder diagnosis for the Veteran's symptoms.  The opinion of Dr. J. V., on the other hand, is afforded minimal probative value.  Dr. J. V. did not provide a diagnosis for the Veteran's shoulder condition, nor did he provide a rationale for his conclusion that the Veteran's shoulder pains are a "direct consequence" of TMJD.  Moreover, there is no indication that Dr. J. V. examined the Veteran's shoulder, conducted appropriate diagnostic testing, or reviewed relevant medical records, to include the Veteran's MRI results.  
  
The Board recognizes that the Veteran believes he suffers from a current chronic disability manifested by left shoulder pain and stiffness.   However, the Board finds that the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  Although a lay person, such as the Veteran, is competent to describe observable symptoms such as pain and stiffness, the diagnosis or etiology pertaining to any chronic disability involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  A left shoulder disability is not apparent from the clinical examinations, and the existence of any such disability turns on what is not observable, namely whether there is a pathological process within the body.  Such disorders clearly are not susceptible to lay diagnosis.  Consequently, the Board finds that the Veteran is not competent to diagnose himself with a disorder manifested by left shoulder joint pain and stiffness, or to provide an etiological opinion.  

In this regard, a symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the Veteran's reported left shoulder pain and stiffness has been diagnosed or identified, nor is there any objective evidence of an illness, disease, or injury.  As such, the Veteran's left shoulder pain and stiffness alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez, 259 F.3d at 1361-62.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The preponderance of the evidence is against the claim, thus the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left shoulder disorder is denied.  



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


